Pee Cueiam.
The judgment in partition is interlocutory. (Cardozo, Jurisdiction of the Court of Appeals [2d ed.], § 78; Webster v. Webster, 243 N. Y. 520.) When final judgment is rendered in the court below an appeal may be taken directly to the Court of Appeals (Civ. Prac. Act, § 590; Redman v. Verplex Art Co., Inc., 237 N. Y. 475; Gallagher v. Perot, 203 App. Div. 651, 654; affd., 235 N. Y. 561); the interlocutory judgment having been unanimously affirmed (and the motion for leave to appeal being hereby denied) no further motion need be made to this court for leave, but the application for leave to appeal from the final judgment may be made directly to the Court of Appeals and the interlocutory judgment may be reviewed if leave is granted. (Sultzbach v. Sultzbach, 238 N. Y. 353.) Present- — Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ. Motion for leave to appeal to the Court of Appeals denied, with ten dollars costs.